DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the specification, paragraph [0023], after “CPU”, --(Central Processing Unit)-- should be inserted (also note that claim 12 is claiming a CPU).  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following:  in lines 1-2, before “heating”, “a” should be changed to --the-- for the consistency; and in line 2, before “speaker”, “a” should be changed to --the-- for the consistency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/995,772 (reference application).  Although the claims at issue are not identical, they are not patentably they are claiming a sounding device or a speaker box comprising a housing body with an accommodation space, and 5a speaker unit accommodated in the accommodation space, and comprising a diaphragm separating the accommodation space into a front acoustic cavity and a back cavity arranged opposite to the front acoustic cavity or partitioning the accommodation space into a front acoustic cavity between the diaphragm and the housing body, wherein 10the sound device or the speaker box further comprises a heat conductor or a thermally conductive member conducting the heat generated by a heating element or a heat source component into the speaker box, the heat conductor or the thermally conductive member is disposed on the housing body or embedded into the housing body and extends by fitting the external surface of the housing body, bends and forms a sound channel communicating the front acoustic cavity with outside of the housing body, and the heat conductor or the thermally conductive member is used to conduct the heat generated by the heating element or the heat source component into the sound channel and the front acoustic cavity.  The limitations in claims 1-12 of copending Application No. 16/995,772 cover the limitations in claims 1 and 9-12 of the present appliction.
Claims 1-12 of copending Application No. 16/995,772 do not specifically claim a mobile terminal comprising a housing with a containment space, the heating element and the speaker box as claimed in claims 11-12.  However, the Examiner takes the Office Notice that providing a sound device or a mobile terminal comprising a housing, a heating element or a heat source component that is a central processing unit (CPU) or a battery, and a speaker box is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide a mobile terminal comprising a housing, a heating element or a heat source component that is a central . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 7,940,951) teaches a heat dissipation device including a hollow housing having a first opening and a second opening, and a speaker disposed at the first opening, wherein the speaker includes a diaphragm oscillating within a frequency scope the human ear cannot or hardly hear so as to generate airflow through the second opening, and a heat sink disposed within an area where the airflow through the second opening reaches.
Tada et al. (US 2013/0272537) teaches a speaker including a magnetic circuit, a voice coil, a diaphragm, a case (10), a duct (11) protruding outward from the case, a heat dissipation port (10a) in a central portion of the case, and a thermal conductive sheet (15) having a high thermal conductivity being inserted into the heat dissipation port (10a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

HL
June 13, 2021